Citation Nr: 0211830	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from October 1944 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the RO 
which denied service connection for bilateral hearing loss.  

By rating action in March 2002, the RO denied service 
connection for tinnitus.  The veteran and his representative 
were notified of this decision by letter dated in March 2002.  



FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The medical evidence does not establish a nexus between 
the veteran's current bilateral hearing loss and his active 
military service.  



CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 
C.F.R. § 4.85, Diagnostic Code (DC) 6100 (effective prior to 
June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (effective 
from June 10, 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal has been accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was notified of the 
newly enacted law by letter in June 2001 and was provided 
additional pertinent regulations in the statement of the case 
(SOC) in August 2000 and a supplemental statement of the case 
in February 2002.  The veteran was informed of what evidence 
he was expected to provide VA and what evidence VA had 
already obtained.  The veteran was advised of the type of 
evidence needed to establish entitlement and of the evidence 
that had already been obtained.  The veteran was also 
afforded a VA examination.  All pertinent records from VA 
have been obtained and associated with the claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claim of 
service connection for bilateral hearing loss.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service during a period of war.  38 U.S.C.A. § 1110 (West 
1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2001).


Factual Background 

In the instant case, the veteran contends that he suffered an 
injury to his left ear when a artillery round exploded during 
combat in World War II.   The veteran asserts that his 
current bilateral hearing loss was cause by acoustic trauma 
from the explosion in service.  His separation qualification 
record indicated a military occupational specialty as an 
automotive mechanic.  

The veteran's service entrance examination in October 1944 
showed an old healed scar on the left eardrum.  Whispered and 
spoken voice testing was 15/15, bilaterally.  The service 
medical records are negative for any treatment or 
abnormalities of the ears, or any diagnosis of hearing loss 
during service.  The veteran's service separation examination 
in November 1946, show no complaints or abnormalities 
referable to any ear problems.  Whispered and spoken voice 
testing was 15/15, bilaterally.  

The first reported a complaint of a hearing loss was with the 
filing of this claim in April 1998.  At that time, the 
veteran reported that he sustained an injury to his left ear 
when a cannon round exploded near his unit during service in 
World War II.  

In an attempt to further develop the veteran's claim, the RO 
obtained information from the Hospital Admission Cards from 
the Office of the Surgeon General, Department of the Army in 
August 1998.  This record showed that the veteran was treated 
for acute tonsillitis over a two-day period while he was on a 
hospital/transport ship in March 1945.  The report does not 
show treatment or any abnormalities referable to any ear 
problems or hearing loss.  

On a VA ear examination in July 1998, the veteran reported 
that he experienced pain in the left ear when a bomb exploded 
in the building his unit was occupying during combat in World 
War II.  The pain lasted several days to two weeks.  The 
veteran reported that he was treated with intubation of the 
left eardrum at a private hospital (Geisinger) in 1951.  The 
veteran indicated that he worked in construction, building 
houses from 1947 until he retired in 1987.  On examination, 
the auricles were normal.  External canal revealed some 
cerumen in the central area of the left eardrum.  Tympanic 
membranes on the right side were intact.  On the left, there 
were sclerotic changes and an operative scar.  The tympanum 
and mastoid were normal.  There was no evidence of active ear 
disease or infection of the middle or inner ear.  The 
diagnoses included hearing disturbance of both ears, left 
worse than the right, and scar tissue in the left ear.  The 
examiner noted that an audiological examination was scheduled 
in early August 1998.  

A VA general examination in August 1998 noted the same 
medical history and clinical findings as on the July 1998 
examination.  The diagnoses included hearing disturbance in 
both ears, worse on the left.  

On authorized VA audiological examination in August 1998, the 
veteran reported a history of an injury to his left ear 
during combat.  Pure tone thresholds, in decibels, were as 
follows:  


HERTZ

500
1000
2000
3000
4000
4-Freq 
Ave.
RIGHT
10
20
20
55
60
39
LEFT
25
35
35
80
85
39

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  The 
audiologist concluded that the veteran had normal hearing in 
the right through 2000 hertz, followed by moderate to severe 
sloping high frequency sensorineural hearing loss.  In the 
left ear, he had normal hearing through 500 hertz, followed 
by mild to profound precipitously sloping sensorineural 
hearing loss at 1000 to 8000 hertz.  Speech discrimination 
was excellent, bilaterally.  Tympanometry indicated 
essentially normal middle ear function in the right ear, 
while contralateral reflexes were absent; ipsilateral 
reflexes were present and within normal limits.  Tympanometry 
reflexes could not be obtained on the left ear due to a 
perforated tympanic membrane.  The examiner noted that the 
veteran's hearing loss was sensorineural in nature, and that 
intervention toward correcting the left ear perforations 
would not improve his current hearing sensitivity.  

VA outpatient records associated with the claims file in 
November 1998, show that the veteran was seen on several 
occasion for various maladies, including ear problems, from 
February to May 1998.  An outpatient report in February 1998 
showed the right ear was clean and the tympanic membrane was 
intact.  The left ear showed a central dry perforation of the 
tympanic membrane.  The impression included hearing loss in 
the left ear and perforated tympanic membrane.  The veteran 
was referred for an audiological examination.  

Private medical records from Geisinger Medical Center, 
received in December 1998 show that the veteran was seen for 
several complaints in May 1978, including problems with his 
ears.  He reported humming in the left ear for several years.  
He denied any significant noise exposure, but noted that he 
served in the infantry.  His ear recently seemed to be 
getting blocked and aggravated the humming problem.  He had 
no history of otorrhea, noticeable hearing loss, dizziness, 
or head trauma.  Except for surgery for a deviated septum in 
1977, the veteran denied any other surgery.  Following 
examination, the impression included eustachian tube 
dysfunction.  An audiological in June 1978 showed normal 
hearing sensitivity from 250 hertz to 2000, precipitously 
slopping to a moderate to moderately severe high frequency 
sensorineural hearing loss, bilaterally.  The hearing loss 
was slightly worse on the left.  Speech reception thresholds 
were 0 dB for the right ear and 4 dB for the left ear.  In 
July 1978, he was seen for a blocked sensation in the left 
ear. A myringotomy tube was placed in his left ear.  In 
September 1978, the veteran reported no further problems with 
his left ear and said that his hearing was "OK."  The 
myringotomy tube was still in place when seen in October 
1978.  

Copies of medical records from P. J. Andrews, MD and Dr. 
"Puglrese," received in January 1999, show that the veteran 
was seen on numerous occasions for various problems from 
November 1957 to April 1989.  Except for complaints of an 
earache in March 1989, the private medical records show no 
treatment, abnormalities, or diagnosis of any ear problems or 
hearing loss.  

A letter from a fellow servicemen, [redacted], received 
in November 1999, was to the effect that he was a member of 
the same company as the veteran and that they served together 
in Germany during the war.  Mr. [redacted] stated that the 
veteran's company came under mortar and cannon fire while in 
Germany, and that many of the men in his company complained 
of the affects the loud noise had on their ears.  Mr. 
[redacted] stated that he currently wore hearing aides, and 
opined that the veteran's hearing loss could have started 
back in service.  

Analysis

Although the objective medical evidence establishes a current 
hearing disability bilaterally, there is no medical evidence 
to suggest that the hearing loss was incurred in service.  
The Board accepts the veteran's assertions regarding his 
exposure to acoustic trauma during service.  However, the 
veteran made no mention of any chronic ear problems or 
hearing loss on his separation examination in November 1946, 
nor were any pertinent abnormalities noted at that time.  
While he now asserts that he had chronic hearing problems 
since service, the first reported treatment for hearing loss 
was in 1978, some 32 years after his discharge from service.  
Moreover, he has not presented any competent medical evidence 
showing that his current hearing loss is related to military 
service.  The Board finds it significant that the evidence 
shows treatment for various medical problems beginning in 
1957, yet the first reference to any ear problem was not 
shown until 1978.  Furthermore, the veteran denied any 
noticeable hearing loss when he was first examined in 1978.  
His principal complaint with respect to his ears was humming 
in the left ear and an increased blocking sensation in the 
ear.  The veteran reported that the humming was present for 
several years.  

In the absence of any objective evidence of hearing loss in 
service or until many years after discharge from service, and 
no evidence relating a current hearing loss to service, the 
Board finds no basis to establish service connection for 
bilateral hearing loss.  Accordingly, service connection for 
bilateral defective hearing is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

